Exhibit 10.7

 

EXECUTION VERSION

 

CONSENT AND ACKNOWLEDGMENT

(Other First-Priority Lien Obligations)

 

This CONSENT AND ACKNOWLEDGMENT (this “Consent”) dated as of May 23, 2018, is
executed by WILMINGTON TRUST, NATIONAL ASSOCIATION, as an Other First-Priority
Lien Obligations Agent (the “New Agent”), and acknowledged by JPMORGAN CHASE
BANK, N.A., as the Applicable First Lien Agent, WILMINGTON TRUST, NATIONAL
ASSOCIATION, as Notes Facility Agent for the holders of the 2024 Priority Senior
Secured Notes (as defined in the Indenture (as defined below)) and Applicable
Second Lien Agent and EP ENERGY LLC (the “Company”) (on behalf of itself and
certain of its Subsidiaries).

 

This Consent is with respect to that certain Additional Priority Lien
Intercreditor Agreement, dated as of November 29, 2016 (as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“Intercreditor Agreement”), by and among the parties (other than the New Agent)
referred to above.  Capitalized terms used but not defined herein shall have the
meanings assigned thereto in the Intercreditor Agreement.

 

Reference is made to the 7.750% Senior Secured Notes due 2026 (the “Notes”)
issued pursuant to that certain Indenture (the “Indenture”), dated as of the
date hereof, by and among the Company, Everest Acquisition Finance Inc.
(together with the Company, the “Issuers”), the subsidiary guarantors named
therein (the “Notes Guarantors”) and the New Agent, as trustee and collateral
agent, with respect to which the New Agent is acting (w) as trustee and
collateral agent under the Indenture, (x) as collateral agent under that certain
Collateral Agreement, dated as of the date hereof (the “Collateral Agreement”),
by and among the Issuers, the Notes Guarantors and the New Agent, as collateral
agent, (y) as collateral agent under that certain Pledge Agreement, dated as of
the date hereof (the “Pledge Agreement”), by and among the Issuers, the Notes
Guarantors and the New Agent, as collateral agent and (z) as collateral agent
under any other Security Document (as defined in the Indenture).

 

Pursuant to Section 5.14 of the Intercreditor Agreement, the Company hereby
notifies each of JPMorgan Chase Bank, N.A. and Wilmington Trust, National
Association, in each case, as the Applicable Agent, that it designates the Notes
and the obligations of the Issuers and the Notes Guarantors thereunder and under
the Indenture as Other First-Priority Lien Obligations under the Intercreditor
Agreement.

 

The New Agent hereby (a) agrees to be bound by the terms of the Intercreditor
Agreement as an Other First-Priority Lien Obligations Agent as if it were an
Other First-Priority Lien Obligations Agent as of the date of the Intercreditor
Agreement and (b) represents that it is acting in the capacity of Other
First-Priority Lien Obligations Agent solely for the Secured Parties under the
Indenture, the Collateral Agreement, the Pledge Agreement and any other Security
Document (as defined in the Indenture).

 

The address of the New Agent for purposes of all notices and other
communications hereunder and under the Intercreditor Agreement is Wilmington
Trust, National Association,

 

1

--------------------------------------------------------------------------------


 

Global Capital Markets, 15950 N. Dallas Parkway, Suite 550, Dallas, TX  75248,
Attention: EP Energy Administrator (Facsimile No. (888) 316-6238, Email:
sgoffinet@wilmingtontrust.com).

 

This Consent shall be governed by, and construed in accordance with, the law of
the State of New York.

 

[Signature Page Follows.]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

WILMINGTON TRUST, NATIONAL ASSOCIATION, as an Other First-Priority Lien
Obligations Agent

 

 

 

 

 

By:

/s/ Shawn Goffinet

 

 

Name:

Shawn Goffinet

 

 

Title:

Assistant Vice President

 

Acknowledged and Confirmed by, for purposes of the Intercreditor Agreement:

 

WILMINGTON TRUST, NATIONAL ASSOCIATION,

as Notes Facility Agent for the holders of the 2024 Priority

Senior Secured Notes and Applicable Second Lien Agent

 

By:

/s/ Shawn Goffinet

 

 

Name:

Shawn Goffinet

 

 

Title:

Assistant Vice President

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

as Applicable First Lien Agent

 

 

 

 

 

By:

/s/ Jo Linda Papadakis

 

 

Name:

Jo Linda Papadakis

 

 

Title:

Authorized Officer

 

 

 

 

 

 

EP ENERGY LLC, on behalf of itself and its Subsidiaries Party to the
Intercreditor Agreement

 

 

 

By:

/s/ Kyle A. McCuen

 

 

Name:

Kyle A. McCuen

 

 

Title:

Senior Vice President, Chief Financial Officer and Treasurer

 

 

[Signature Page to Consent and Acknowledgment (Other Second-Priority Lien
Obligations) (Additional Priority Lien Intercreditor Agreement)]

 

--------------------------------------------------------------------------------